Slip Op. 00-49

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
THE TORRINGTON COMPANY,             :
                                    :
     Plaintiff,                     :
                                    :
          v.                        :   Court No. 98-09-02903
                                    :
UNITED STATES OF AMERICA,           :
                                    :
     Defendant.                     :
___________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination on Remand Final Scope
Ruling—Antidumping Duty Order On Cylindrical Roller Bearings and
Parts Thereof From Japan—Regarding a Certain Cylindrical Roller
Bearing Produced by Koyo Seiko Co., Ltd., and Imported by Koyo
Corporation of U.S.A. (A-588-804) (“Remand Results”), issued
pursuant to Torrington Co. v. United States of America, Slip Op.
No. 99-63, 1999 WL 507619 (CIT July 14, 1999), and Commerce having
complied with the Court’s remand, it is hereby

     ORDERED that the Remand Results filed by Commerce on March 30,
2000 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                      ___________________________
                                          NICHOLAS TSOUCALAS
                                             SENIOR JUDGE


Dated:    May 2, 2000
          New York, New York